Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the shares of Common Stock, par value $0.001 per share, of Tivity Health, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:March 1, 2017 North Tide Capital Master, LP By: North Tide Capital GP, LLC its General Partner By: /s/ Conan J. Laughlin Name: Conan J. Laughlin Title: Manager NTC Special Opportunities I Master, LP By: North Tide Capital GP, LLC its General Partner By: /s/ Conan J. Laughlin Name: Conan J. Laughlin Title: Manager North Tide Capital, LLC By: /s/ Conan J. Laughlin Name: Conan J. Laughlin Title: Manager /s/ Conan J. Laughlin Conan J. Laughlin
